Citation Nr: 0023030	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to tobacco 
use or nicotine dependence.

2.  Entitlement to service connection for a heart disorder, 
including mitral valve prolapse/functional systolic ejection 
murmur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating his present COPD is related to active service.

2.  The veteran has not provided competent medical evidence 
demonstrating that a present heart disorder is related to 
active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for COPD, including as secondary to 
tobacco use or nicotine dependence.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder, including mitral 
valve prolapse/functional systolic ejection murmur.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease, if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. § 3.309 (1999).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).  Congenital or developmental 
defects are not diseases or injuries for the purpose of 
service-connected disability compensation.  38 C.F.R. 
§ 3.303(c) (1999).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


COPD
Background

Service medical records dated in April 1963 show the veteran 
complained of symptoms including sore throat and productive 
cough.  The examiner's impression was viral upper respiratory 
infection.  Records show that x-ray examinations of the chest 
in September 1966 and November 1967 were within normal 
limits.  A November 1967 examination revealed a normal 
clinical evaluation of the lungs and chest.  Records show the 
veteran complained of occasional episodes of vague aching 
chest pain after "smoking too much."  An April 1972 medical 
board report noted tests including chest x-rays were normal 
or negative.

VA examination in September 1972 found the veteran's lungs 
were clear to palpation and auscultation.  

VA medical records dated in March 1988 show the veteran had 
been a heavy smoker for 25 years.  A May 1991 x-ray 
examination of the veteran's chest revealed COPD changes.  
Records show the veteran received a diagnosis of COPD with 
hypoxemia in June 1993.  Subsequent reports include diagnoses 
of moderately severe COPD requiring nasal oxygen.  No 
opinions as to etiology were provided.

Private medical records dated from June 1993 to August 1995 
include diagnoses of COPD without opinion as to etiology.  

In November 1994 the veteran requested entitlement to service 
connection for COPD.  He reported his problems began during 
active service after he returned from an overseas tour and 
stated that he believed he had been exposed to hazardous 
agents such as defoliants during service.

In his substantive appeal the veteran reported that in 
approximately August 1965 he was treated for chest pain and 
bronchitis.  He stated he was told at that time that chest x-
rays indicated the presence of primary emphysema and that he 
received similar reports after subsequent chest x-rays.

In a statement received by the RO in September 1997 the 
veteran reported that he had been exposed to unknown 
defoliants during testing in Okinawa and Japan in 1964 and 
1965.  He stated that he did not know if the exposure caused 
any problems but that it was a possibility.

In a September 1997 statement in support of the claim the 
veteran reported that evidence indicated smoking was the 
primary cause of COPD and stated that cigarettes had been 
provided to service members in ration packages and at low 
costs.  He stated that he knew of no record indicating 
nicotine dependence but that he had spoken with physicians 
who informed him that if you smoked and could not quit then 
you were hooked.

In a September 1997 VA tobacco product use history 
questionnaire the veteran reported he began using cigarettes 
prior to service at age 17 and smoked approximately one pack 
per week.  He stated that a diagnosis of COPD was first 
provided in May 1993 but that he had been treated for 
bronchitis numerous times since 1965.  He also stated that 
during service he smoked 3 to 4 packs per day on average.  He 
reported he had tried to quit many times since 1965.

In a September 1997 statement in support of the claim the 
veteran's spouse reported that they were married in 1962 and 
that the veteran at that time smoked about a pack of 
cigarettes per day but that when returned from an overseas 
tour in 1965 he smoked 3 to 4 packs per day.  She noted that 
the veteran then began coughing and experienced episodes of 
bronchitis at least 3 to 4 times per year.  She reported that 
a service department doctor told the veteran he had the 
beginning signs and symptoms of emphysema.  She also claimed 
that the fact the veteran continued to smoke after he 
received a diagnosis of COPD and required oxygen treatments 
was proof of a nicotine addiction.

In November 1997 the National Personnel Records Center 
reported that a search revealed no records for treatment at 
the Camp Pendleton medical facility in August 1965.  


Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's COPD is related to active 
service.  The Board notes the evidence shows the veteran was 
first provided a diagnosis of COPD in May 1993 almost 21 
years after service.  

As to the veteran's claim of COPD related to tobacco use in 
service, the Board notes the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) enacted 
in July 1998 as Public Law No. 105- 206, in pertinent part, 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
service.  112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999).  The new section 1103 does 
not, however, affect veterans and survivors currently 
receiving benefits or veterans and survivors who filed claims 
on or before June 9, 1998.  In this case, since the claim was 
filed before June 9, 1998, the IRS Reform Act amendments are 
not applicable.

The Board notes that VA General Counsel Precedent Opinions 
have been issued pertinent to claims related to tobacco use 
and that the Board is bound by these precedent opinions.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  VAOPGCPREC 
19-97 provides that if a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws.  The 1997 Opinion further noted that secondary 
service connection could occur only if a veteran's nicotine 
dependence which arose in service and the resulting tobacco 
use were the proximate cause of the disability or death which 
is the basis of the claim and that proximate cause is one of 
fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury which might act 
to sever the proximate and causal connection between the 
original act and the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or to use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  In pertinent part, for claims alleging a direct 
link between tobacco use in service and a current disability 
the claimant must provide medical evidence of a current 
disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease and, as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

In this case, the veteran reported he began smoking before 
service but claimed that his smoking increased during 
service.  No medical opinion has been provided indicating the 
veteran's COPD is related to tobacco use during service or to 
his continued tobacco use after service as a result of 
nicotine dependence onset during service.

The only evidence of COPD related to active service are the 
opinions of the veteran and his spouse.  While they are 
competent to testify as to symptoms he experiences, they are 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Consequently, the 
Board finds the veteran has not submitted evidence of a well-
grounded claim for service connection for COPD, including as 
secondary to tobacco use or nicotine dependence.  See 
38 U.S.C.A. § 5107(a).


Heart Disorder
Background

Service medical records include an August 1961 enlistment 
examination which revealed a heart abnormality.  The examiner 
noted a sharp high pitched systolic murmur which did not seem 
to be an organic murmur.  The report shows an 
electrocardiogram (EKG) was within normal limits.  A December 
1963 examination report noted a functional systolic murmur 
which was not considered disabling.

During examination in November 1967 a grade II systolic 
ejection murmur was noted.  Records show the veteran denied 
any real symptoms but reported occasional episodes of vague 
aching chest pain after "smoking too much."  The examiner's 
impression was functional systolic murmur.  A December 1967 
EKG report noted P. pulmonale and marked clockwise rotation.  
An April 1972 medical board report noted that an EKG revealed 
nonspecific T-wave abnormalities but included no diagnosis 
related to a heart disorder.

VA examination in September 1972 noted a late systolic 
blowing murmur.  An EKG study was normal.  An October 1972 
cardiovascular examination found no evidence of 
cardiovascular disease.  It was noted that a heart murmur had 
been heard during service medical examinations and that an 
EKG had been read as P. pulmonale but that a more extensive 
work up concluded there was no cardiovascular disease.

Post service medical records dated from September 1985 to May 
1997 include diagnoses of mitral valve prolapse and coronary 
artery disease without opinion as to etiology.  A September 
1985 report shows the veteran reported he had been told he 
had a heart murmur as a child.  A May 1991 report noted the 
veteran received a diagnosis of mitral valve prolapse in 
1985.  An April 1988 cardiology clinic report noted the 
veteran was status post myocardial infarction times 2 with 
the first shown by EKG only and the second in February 1988.

In November 1994 the veteran requested entitlement to service 
connection for heart problems with prolapsing valve which 
began during active service.  He stated that the problems 
began in approximately August 1965 after he returned from an 
overseas tour.  

In his substantive appeal the veteran reported that in 
approximately August 1965 he was treated for chest pain and 
bronchitis.  He stated that an original diagnosis of 
P. pulmonale was later changed to functional heart murmur 
aggravated by bronchitis.

An October 1998 VA report noted that no additional medical 
records related to the veteran's reported treatment at the 
Albuquerque VA medical facility from 1975 were available.  It 
was noted that prior to 1985 records were destroyed if they 
were not requested or recalled during a 15 year retention 
period.


Analysis

In this case, a heart abnormality described as sharp high 
pitched systolic murmur which did not seem to be an organic 
murmur was noted on the veteran's August 1961 enlistment 
examination.  A November 1967 examination report noted a 
grade II systolic ejection murmur.  The Board notes that the 
October 1972 VA cardiology examination found no evidence of 
cardiovascular disease and noted that a similar finding had 
been provided during an extensive work up after an EKG study 
had been read as P. pulmonale.  Based upon all of the 
evidence of record, the Board finds the veteran's pre-
existing heart abnormality underwent no increase in severity 
during service.  See 38 C.F.R. § 3.306.  

The medical evidence of record shows that the veteran was 
first given a medical diagnosis of mitral valve prolapse in 
1985 which was approximately 13 years after his discharge 
from active service.  Although the evidence includes 
diagnoses of present heart disorders, no medical opinion has 
been provided which demonstrates a present heart disorder 
which is related to an injury or disease incurred in or 
aggravated by active service.

The only evidence tending to show a heart disorder related to 
active service is the veteran's own opinion which is not 
competent for the purpose of establishing a well-grounded 
claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Consequently, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a heart disorder, including mitral valve 
prolapse/functional systolic ejection murmur.  See 
38 U.S.C.A. § 5107(a).


Duty to Assist

Although the veteran reported that service medical records 
existed to support his claim, requests for specific 
information identified by the veteran were unsuccessful.  
Based upon law current as of this decision, if service 
medical records supporting the veteran's claim were to be 
obtained in the future, the finality of this decision would 
be vitiated and the veteran would be benefited by an earlier 
effective date for the grant of any potential benefits.  See 
Tetro v. West, 13 Vet. App. 404 (2000).

Other than these unavailable records, the Board finds the 
veteran has not indicated the existence of any additional 
evidence that would well ground his service connection claims 
and the RO has provided adequately assistance.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  The Court has held that absent 
the submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to a 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for COPD, including as 
secondary to tobacco use or nicotine dependence, is denied as 
not well grounded.

Entitlement to service connection for a heart disorder, 
including mitral valve prolapse/functional systolic ejection 
murmur, is denied as not well grounded.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)


 

